El Juez Asociado Sr. Sulzbacher,
despiiés de exponer los hechos anteriores, emitió la opinión del tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada.
Fallamos: qne debemos confirmar y confirmamos la sen-tencia qne dictó el Tribunal de Distrito de Mayagüez en 31 de marzo de 1902, con las costas del recurso a cargo de los ape-lantes, y devuélvanse los autos al referido tribunal con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Pigueras y MacLeary.(*)